           Case 1:18-vv-00289-UNJ Document 33 Filed 12/26/19 Page 1 of 8




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-0289V
                                        UNPUBLISHED


    MARY SWEARER,                                            Chief Special Master Corcoran

                         Petitioner,                         Filed: October 30, 2019
    v.
                                                             Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                  Findings of Fact; Site of Vaccination;
    HUMAN SERVICES,                                          Onset; Statutory Six Month
                                                             Requirement; Influenza (Flu)
                        Respondent.                          Vaccine; Shoulder Injury Related to
                                                             Vaccine Administration (SIRVA)


Amber Diane Wilson, Maglio Christopher & Toale, PA, Washington, DC, for Petitioner.

Kyle Edward Pozza, U.S. Department of Justice, Washington, DC, for Respondent.


                                         FINDINGS OF FACT1

       On February 23, 2018, Mary Swearer filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a vaccine-related injury to her left
shoulder after receiving an influenza (“flu”) vaccination on November 14, 2016. Petition
at 1, ¶¶ 1, 15. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

      For the reasons discussed below, I find the flu vaccination alleged as causal was
administered in Petitioner’s left deltoid, the onset of Petitioner’s shoulder injury related to

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In
accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I
agree that the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-00289-UNJ Document 33 Filed 12/26/19 Page 2 of 8



vaccine administration (“SIRVA”) occurred within 48 hours of vaccination, and Petitioner
suffered the residual effects of her injury for more than six months. Regarding the onset
of Petitioner’s pain, I find she suffered pain immediately upon vaccination.

    I.      Relevant Procedural History

        Shortly after filing her petition, Ms. Swearer filed medical records, her affidavit, and
other documentation. Exhibits 1-9, filed Feb. 28, 2018, ECF No. 8. Petitioner also filed
a motion seeking subpoena authority for all employment and medical records, including
a more detailed record of vaccination, from her former employer, Davita-Sweetwater
Ridge Dialysis (“Davita Dialysis”). ECF No. 7. Petitioner’s motion and a second request
in late March 20183 were granted. On May 7, 2018, Petitioner filed a “Return of Non-
Service,” indicating service had been attempted and refused twice on April 10, 2018. ECF
No. 12.

       During the August 20, 2018 initial status conference, the parties discussed
Petitioner’s inability to obtain her employment and medical records, including a more
detailed record of vaccination and the medical record from treatment Petitioner alleges
she received the following day from a nurse practitioner at Davita Dialysis. See Order,
issued Aug. 22, 2018, at 1-2, ECF No. 16; Exhibit 7 at ¶ 7, ECF No. 8-8 (Petitioner’s
Affidavit). As proof of vaccination, Petitioner filed what appears to be a page from her
work calendar or personnel file indicating she received flu vaccines on October 28, 2015
and November 14, 2016. Exhibit 1, ECF No. 8-2. To support her allegations regarding
treatment she received from the nurse practitioner at Davita Dialysis, Petitioner filed
documentation from her myCIGNA account showing she purchased a methyl
prednisolone dosepack on December 7, 2016. Exhibit 8 at 1, ECF No. 8-9. At the
conclusion of the call, counsel agreed to work together to determine if the outstanding
records could be obtained. See Order at 2, ECF No. 16. On November 9, 2018, Petitioner
filed her gynecological medical records and medical records obtained from the Davita
Dialysis clinic in response to a joint letter from the parties. Exhibits 10-11, ECF No. 20.

       In early March 2019, the parties filed separate status reports addressing whether
the required medical records had been filed in this case. Respondent provided a list of
medical records he believed were outstanding. ECF No. 21. Petitioner countered that all
available medical records had been filed. ECF No. 22. She indicated that updated
medical records from recent treatment would be forthcoming and that there appears to
be a factual issue in this case due to the unavailability of a more complete record of
vaccination. Id. A call was scheduled in the case.

     During the April 5, 2019 call, the parties agreed to request a fact ruling in this case.
See Order, issued Apr. 5, 2019, at 2, ECF No. 23. On June 6, 2019, Petitioner filed

3 Initially, Petitioner requested subpoena authority from the registered agent of Davita Dialysis. ECF No. 7.
In her second motion, Petitioner indicated she had been informed that registered agent did not maintain
records on behalf of Davita Dialysis. A second request was thus made for subpoena authority to be served
on the clinic. ECF No. 11.


                                                     2
            Case 1:18-vv-00289-UNJ Document 33 Filed 12/26/19 Page 3 of 8



updated medical records, a copy of her workers’ compensation file, affidavits from her
husband and daughter, and a supplemental affidavit from herself. Exhibits 12-16, ECF
No. 24. The next day, she filed her motion for a fact ruling. ECF No. 25. Petitioner
requests rulings on the site of vaccination, onset of her pain, and ongoing sequalae. Id.
at 1.

        On July 22, 2019, Respondent filed his response. ECF No. 27. He argues that
Petitioner has failed to provide preponderant evidence that she received the vaccination
alleged as causal in her left deltoid, that the onset of her pain occurred immediately as
alleged, and that she suffered the residual effects of her injury for more than six months.
Id. at 9-10. Petitioner filed her reply on July 29, 2019. ECF No. 28.

          The matter is now ripe for adjudication.

   II.       Issue

       At issue is whether (a) Ms. Swearer received the vaccination alleged as causal in
her injured left arm, (b) her first symptom or manifestation of onset after vaccine
administration (specifically her pain) occurred within 48 hours as set forth in the Vaccine
Injury Table and Qualifications and aids to interpretation (“QAI”) for a Table SIRVA, and
(c) she continued to suffer the residual effects of her SIRVA for more than six months. 42
C.F.R. § 100.3(a) XIV.B. (2017) (influenza vaccination); 42 C.F.R. § 100.3(c)(10)(ii)
(required onset for pain listed in the QAI); § 11(c)(1)(D)(i) (statutory six month
requirement).

   III.      Authority

       Pursuant to Vaccine Act § 13(a)(1)(A), a petitioner must prove, by a
preponderance of the evidence, the matters required in the petition by Vaccine Act
§ 11(c)(1). A special master may find that the first symptom or manifestation of onset of
an injury occurred “within the time period described in the Vaccine Injury Table even
though the occurrence of such symptom or manifestation was not recorded or was
incorrectly recorded as having occurred outside such period.” Vaccine Act § 13(b)(2).
“Such a finding may be made only upon demonstration by a preponderance of the
evidence that the onset [of the injury] . . . did in fact occur within the time period described
in the Vaccine Injury Table.” Id.
         A special master must consider, but is not bound by, any diagnosis, conclusion,
judgment, test result, report, or summary concerning the nature, causation, and
aggravation of petitioner’s injury or illness that is contained in a medical record. Vaccine
Act § 13(b)(1). “Medical records, in general, warrant consideration as trustworthy
evidence. The records contain information supplied to or by health professionals to
facilitate diagnosis and treatment of medical conditions. With proper treatment hanging
in the balance, accuracy has an extra premium. These records are also generally


                                               3
         Case 1:18-vv-00289-UNJ Document 33 Filed 12/26/19 Page 4 of 8



contemporaneous to the medical events.” Curcuras v. Sec’y of Health & Human Servs.,
993 F.2d 1525, 1528 (Fed. Cir. 1993).

   IV.    Findings of Fact

       I make the findings in this ruling after a complete review of the record to include all
medical records, affidavits, and additional evidence filed. Specifically, I base the findings
on the following evidence:

          •   The workday record provided by Petitioner indicates she received a flu
              vaccination, administered at the Davita Dialysis clinic, on November 14,
              2016. Exhibit 1 at 1.

          •   A Teammate Injury Report signed by the Facility Manager and Petitioner’s
              supervisor at Davita Dialysis, Jose Ramos, confirms that on November 15,
              2016, Petitioner reported limited range of motion (“ROM”) in her left
              shoulder after receiving a flu shot the previous day, November 14, 2016.
              Exhibit 5 at 1.

          •   Medical records from Petitioner’s primary care provider (“PCP”) show that
              on the morning of December 21, 2016, Petitioner sought treatment for her
              left shoulder pain from her primary care provider, Pinnacle Family Medicine.
              Exhibit 4 at 16. At this visit, Petitioner described sharp and deep left
              shoulder pain which started four weeks prior after receiving a flu shot.
              Petitioner also relayed that she had been seen by a nurse practitioner who
              prescribed prednisone which caused her symptoms to subside. Id.

          •   In her first affidavit, filed on February 28, 2018, Petitioner alleges that, in
              addition to reporting her injury to her employer the next day, she was
              evaluated by a nurse practitioner at Davita Dialysis and prescribed a Medrol
              dose pack. Exhibit 7 at ¶¶ 6-7. In her supplemental affidavit, filed on June
              6, 2019, Petitioner clarifies that she reported her left shoulder injury to her
              supervisor, Jose Ramos, on November 15, 2016, and discussed her injury
              with the nurse practitioner, who wrote her a prescription for oral steroids, on
              December 7, 2016. Exhibit 16 at ¶¶ 7, 10.

          •   Documentation from Petitioner’s myCigna – Claims reveals Petitioner
              purchased a methylprednisolone dosepack on December 7, 2016. Exhibit
              8 at 1.

          •   The medical record from a visit to Karin O’Clair, D.O. at Concentra during
              the afternoon of December 21, 2016, related to Petitioner’s workers’
              compensation claim documents that Petitioner complained of a left shoulder
              injury, described as pain and limited ROM, after a flu shot administered in
              her left shoulder. Exhibit 2 at 7-8. In the history she provided at that
              appointment, Petitioner indicated that the vaccination hurt more than usual
              when administered and that she was unable to move her arm when she
              awoke the next morning. Id. at 8. “When asked where the injection was

                                              4
Case 1:18-vv-00289-UNJ Document 33 Filed 12/26/19 Page 5 of 8



     placed, [Petitioner] indicate[d] a location close to the subacromial bursa.”
     Id. Petitioner was prescribed medication and physical therapy (“PT”) and
     referred to an orthopedist specialist. Id. at 7.

 •   The Concentra medical records specify that Petitioner visited the physical
     therapist later that same day, December 21, 2016. Exhibit 2 at 29-31. At
     that visit, Petitioner reported worsening pain, rated as seven on a scale of
     ten, and decreased ROM following receipt of an influenza vaccination on
     November 14. Exhibit 2 at 29-30. She was assessed as having adhesive
     capsulitis following an adverse reaction to a vaccine. Id. at 30. Petitioner
     attended five more PT sessions from December 23, 2016 until January 5,
     2017. Exhibit 2 at 12-26. During this time, the ratings Petitioner provided
     for her pain levels decreased from seven to zero to one on a scale of ten.
     Id. at 13, 16, 19, 22.

 •   The medical records from Concentra establish that Petitioner returned for a
     follow-up appointment with Richard Burger, M.D. on December 29, 2016.
     Exhibit 2 at 4-6. Dr. Burger referenced Petitioner’s the earlier orthopedic
     referral, indicating it would be “further refined to request an upper extremity
     specialist.” Id. at 5.

 •   The Concentra medical records demonstrate Petitioner was seen by
     orthopedist Mark Greenfield, D.O. on January 6, 2017. Exhibit 2 at 59. At
     that visit, Petitioner provided the same history she had previously provided
     of left arm pain and an inability to lift her arm the day after receiving the
     influenza vaccination. She rated herself as 70 to 80 percent improved. Id.
     After examining Petitioner, Dr. Greenfield noted normal rotation but “pain
     with abduction.” Id. at 60. He referred her to Dr. Burger “for final disposition”
     and instructed her to continue with her home exercise program (“HEP”). Id.

 •   The medical record from Petitioner’s next and last visit to Concentra on
     January 12, 2017, indicates she “still had some discomfort with raising her
     arm overhead . . . [but] is tolerating regular duty without difficulty.” Exhibit
     2 at 2. It was noted that she “was released from care as maximum medical
     improvement was reached.” Id. at 1.

 •   In her first affidavit, Petitioner indicates that she “had regained most of [her]
     range of motion” at this time . . . [but] “continued to have pain in [her]
     shoulder with specific movements, especially reaching overhead” and pain
     which inferred with her sleep. Exhibit 7 at ¶¶ 16-17. In her supplemental
     affidavit, Petitioner acknowledged her pain had decreased and her ROM
     had greatly improved but maintained she was still guarding her shoulder
     due to increased pain and had difficulty performing daily activities. Exhibit
     16 at ¶¶ 16-17.

 •   Medical records from The Core Institute indicate Petitioner sought treatment
     again for left shoulder pain and stiffness on August 5, 2017. Exhibit 3 at 6.
     She described her injury as resulting from an influenza vaccination

                                     5
         Case 1:18-vv-00289-UNJ Document 33 Filed 12/26/19 Page 6 of 8



              administered into the subacromial bursa, eventually resulting in frozen
              shoulder. While acknowledging that she was able to get “quite a bit” of her
              ROM back following six PT sessions, Petitioner claimed she “never had
              complete pain relief.” Id. She rated her current level of pain as ten out of
              ten and indicated that “some of her motion has diminished.” Id. The physical
              examination revealed some limited ROM to 150/150 for elevation and 40/40
              in external rotation and decreased strength, 4+ for both elevation and
              external rotation, contrasted with the full strength of 5 shown for Petitioner’s
              right arm. Id. at 7. X-rays were performed, and Petitioner was referred for
              an MRI. Id. at 8.

          •   The results of Petitioner’s MRI, performed on August 25, 2017, reveal a low-
              grade partial-thickness articular sided tear of the distal subscapularis, mild
              tendinopathy of the distal supraspinatus and infraspinatus tendons without
              evidence of rotator cuff tear, and effacement and edema consistent with
              adhesive capsulitis. Exhibit 6 at 6-7.

          •   The medical records also show Petitioner visited The Core Institute once
              more, on September 11, 2017. Exhibit 6 at 2. At that visit, Petitioner
              repeated her claim of left shoulder pain following receipt of the influenza
              vaccination ten months previously. She added that she had not had a
              steroid injection but had attended PT, which she claimed had not helped.
              Petitioner rated her current pain at a level of ten out of ten. Id. The physical
              examination revealed a further reduction in Petitioner’s ROM to 110/130 for
              elevation and 30/30 for external rotation and the same decreased strength
              observed on August 5, 2017. Id. at 3. A “left subacromial injection was
              performed.” Id. at 4.

          •   In her supplemental affidavit, Petitioner claims that she did not pursue
              further medical treatment, from late January 2017 through July 2018,
              because of an “extremely uncomfortable” work environment attributed to the
              new manager who replaced Jose Ramos. Exhibit 16 at ¶ 19. She asserts
              she decided to pursue treatment with a second orthopedist, rather than
              return to Concentra, due to these difficulties and following a vacation with
              her family when her limitations became more obvious. Id. at ¶¶22-23. In
              their affidavits, Petitioner’s husband and daughter maintain Petitioner
              continued to experience pain and difficulty performing daily activities during
              the year after vaccination. Exhibits 14-15.

       The above medical record entries show that Petitioner consistently connected her
left shoulder injury to a flu vaccination administered in her left deltoid on November 14,
2016, and reported the onset of her pain as immediate, causing an inability to lift her arm
by the next day. Exhibit 2 at 2, 5, 8, 29, 60; Exhibit 3 at 6; Exhibit 4 at 16; Exhibit 6 at 2.
Documentation such as the Teammate Injury Report signed by the facility administrator
Jose Ramos, the receipt for a methyl prednisolone dosepack, and medical records
showing Petitioner was referred to Concentra by her employer due to her workers’
compensation claim support Petitioner’s allegations. Exhibit 5 at 1; Exhibit 8 at 1.


                                              6
         Case 1:18-vv-00289-UNJ Document 33 Filed 12/26/19 Page 7 of 8



        In particular, it is unrealistic for Petitioner’s employer, Davita Dialysis, where she
is said to have received the vaccination in question, to have entertained her workers’
compensation claim, sending her for treatment at Concentra, without adequate
documentation establishing Petitioner did in fact receive an influenza vaccination in her
left deltoid on the date in question, November 14, 2016. Her employer’s reaction, as well
as the consistent reports found in medical histories provided by Petitioner, close in time
to her vaccination for the purposes of obtaining medical care, are sufficient to support
petitioner’s allegations regarding the site of vaccination and onset of her pain.

       Accordingly, I find there is preponderant evidence to establish the flu
vaccination alleged as causal in this case was administered to Petitioner in her left
deltoid on November 14, 2016, and that the onset of Petitioner’s pain and limited
ROM occurred within 48 hours of vaccination. Specifically, I find the onset of
petitioner’s pain occurred immediately upon vaccination.

       Regarding the sequelae of Petitioner’s left shoulder injury, the medical records
establish that petitioner showed great improvement in her ROM and reduction in her pain
levels after six PT sessions. Exhibit 2 at 13, 16, 19, 22. However, when Dr. Greenfield
examined Petitioner, the day after her last PT session, he observed left shoulder pain
with abduction. Id. at 60. The medical record from Petitioner’s last visit to Concentra, on
January 12, 2017, clearly indicates Petitioner continued to experience discomfort when
raising her left arm. Id. at 2.

         Petitioner’s allegation of a hostile work environment after Jose Ramos resigned as
facility supervisor is credible. Exhibit 16 at ¶ 19. The fact that Petitioner was unable to
obtain her medical and employment records from Davita Dialysis, even after subpoena
authority was granted and Respondent agreed to help with this endeavor, supports her
allegations. Given this environment and the significant improvement Petitioner had
shown after only six PT sessions, it is reasonable for Petitioner to have assumed she
could continue to improve without formal treatment.

        Likewise, Petitioner’s assertion that she decided to pursue a second opinion after
noticing her limitations during vacation is realistic. More importantly, when she sought
medical treatment, she again related her symptoms to the influenza vaccination she
received on November 14, 2016. Exhibit 6 at 2. Although provided by Petitioner, these
histories were recounted within nine months of vaccination for the purpose of obtaining
medical care. Furthermore, the results of the August 25, 2017 MRI show findings
consistent with her earlier left shoulder injury and adhesive capsulitis. Exhibit 6 at 6-7.

       In addition, although the affidavits from Petitioner’s husband and daughter set forth
allegations made at the present time, they nevertheless provide some support for
Petitioner’s assertion that she continued to suffer the effects of her injury as they are
made by individuals other than the Petitioner in this case. Exhibits 14-15.




                                              7
        Case 1:18-vv-00289-UNJ Document 33 Filed 12/26/19 Page 8 of 8



      I therefore find there is preponderant evidence to establish that Petitioner
suffered the residual effects of her injury for more than six months. Specifically, I
find Petitioner suffered the effects of her injury at least through September 2017.

   V.     Scheduling Order

       Given my findings of fact regarding the site of vaccination, onset of Petitioner’s
pain, and sequelae of Petitioner’s injury, Respondent should evaluate and provide his
current position regarding the merits of Petitioner’s case.

      Respondent shall file a Status Report regarding his current position by no
than Monday, December 02, 2019.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                           8
